Alice Robie Resnick, J.,
dissenting.
{¶ 13} The majority opinion is a classic example of deciding a case based on a hypertechnicality even though the result is contrary to a reasonable interpretation of the statute in question and does not serve the ends of justice.
{¶ 14} In 1995 during the proceedings at issue, appellee was represented by two attorneys. At that time he waived not only his right to trial by jury but also his right to be tried by a three-judge panel. The prosecuting attorney, appellee, the defense attorneys, and the judge agreed that the death penalty would not be sought or applied. Therefore, there was no need to assign two other judges for a three-judge panel. Now, after many years have passed, a majority of this court is setting aside the appellee’s guilty plea and conviction due to a questionable technical violation of R.C. 2945.06.
{¶ 15} A close reading of R.C. 2945.06 makes clear that only when an accused is prosecuted for an offense “punishable with death” does the statute actually come into play. In this case an agreement was entered into by all parties that the death penalty was not a possible punishment. Therefore, it was unnecessary to require that a three-judge panel preside over the acceptance of appellee’s plea and subsequent sentencing.
*528{¶ 16} The majority errs by distinguishing State ex rel. Henry v. McMonagle (2000), 87 Ohio St.3d 543, 721 N.E.2d 1051. The majority focuses on the fact that the indictment in that case was amended to remove the death-penalty specification, so that the defendant was no longer “charged” with an offense punishable by death, while in this case there was no such amendment. Presumably, the majority believes that because appellee technically remained “charged” with an offense punishable by death, this remained a death-penalty case.
{¶ 17} Although the majority’s rationale for distinguishing this case from Henry is not totally clear, it appears that the majority may view the lack of an amendment to the indictment as equivalent to leaving the door open for the prosecution to change its mind and revert to pursuing the death sentence at some future date.
{¶ 18} What the majority overlooks is that once a single judge begins the consideration of whether to accept a guilty plea, the death penalty is conclusively removed as an option with just as much finality as if the indictment had been amended. See State v. Griffin (1992), 73 Ohio App.3d 546, 553, 597 N.E.2d 1178. That is because once proceedings such as those in the instant case convene without a three-judge panel, the offense is no longer one that is “punishable with death” within the meaning of R.C. 2945.06. Furthermore, Crim.R. 11(C)(3) clearly contemplates that the three-judge panel is appropriate only so long as the death penalty is a viable option. In particular, Crim.R. 11(C)(3)(c) requires the three-judge panel to “determine the presence or absence of the specified aggravating circumstances and of mitigating circumstances” before imposing sentence. This provision obviously has no relevance to a case in which the death penalty is no longer a viable option at the penalty phase of the proceedings. Since Crim.R. 11(C)(3)(c) has no application whatsoever to this case, it follows that the portion of Crim.R. 11(C) relied upon the majority, prefacing the duties of the three-judge panel, should have no application either when the death penalty is not an option.
{¶ 19} I fail to see what policy the majority is furthering when it allows appellee to renounce a plea agreement that was negotiated in good faith, with the benefit of counsel, when the death penalty was eliminated as an option just as surely as if the indictment had been amended. I believe that no substantial rights of appellee were affected by the circumstances under review in this case. The judgment of the court of appeals should be reversed, and appellee’s guilty plea and sentence reinstated.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.